Citation Nr: 0922455	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  99-18 365 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, with congenital blocked 
vertebra at C2-3, also claimed as cervical disc disease and 
severe limitation of motion of the cervical spine.

2.  Entitlement to service connection for migraine headaches 
to include as secondary to the Veteran's service-connected 
lumbar spine disorder.

3.  Entitlement to service connection for hypertension to 
include as secondary to the Veteran's service-connected 
lumbar spine disorder.

4.  Entitlement to service connection for dorsal scoliosis to 
include as secondary to the Veteran's service-connected 
lumbar spine disorder.

5.  Entitlement to service connection for left-sided 
paralysis.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities to include entitlement to an extraschedular 
rating.

7.  Entitlement to a separate rating for sciatic 
nerve/peripheral nerve pain, to include the bilateral factor 
and entitlement to service connection for sciatic neuritis.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 
1977.  

This matter again returns to the Board of Veterans' Appeals 
(Board) following a lengthy and complex procedural history 
that has been previously detailed in prior Board decisions.  
This matter was originally on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In light of the dispositions set forth below and the 
Veteran's contentions as documented in the record, the Board 
finds that the issue of entitlement to an extraschedular 
evaluation is more appropriately considered as part of the 
Veteran's claim for a TDIU.  Thus, the issues on appeal are 
as stated on the title page of this decision.  

The issues of: (1) entitlement to service connection for 
degenerative disc disease (DDD) of the cervical spine, with 
congenital blocked vertebra at C2-3, also claimed as cervical 
disc disease and severe limitation of motion of the cervical 
spine; (2) entitlement to service connection for migraine 
headaches to include as secondary to the Veteran's service-
connected lumbar spine disorder; (3) entitlement to service 
connection for hypertension to include as secondary to the 
Veteran's service-connected lumbar spine disorder; (4) 
entitlement to service connection for dorsal scoliosis to 
include as secondary to the Veteran's service-connected 
lumbar spine disorder; (5) entitlement to service connection 
for left-sided paralysis; and (6) entitlement to an 
extraschedular rating for a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's currently diagnosed sciatic neuritis is 
secondary to his service-connected lumbar spine disability.

2.  The Veteran is service-connected for herniated lumbar 
disc, L5-S1, with compression to S1 nerve root, left lower 
extremity with degenerative changes at L3-4, L4-5, rated as 
60 percent disabling; and pseudofolliculitis barbae, rated as 
noncompensable.  The combined disability rating is 60 
percent.  

3.  The Veteran's TDIU claim presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of regular schedular standards for the time 
relevant to the current appeal period.


CONCLUSIONS OF LAW

1.  Sciatic neuritis is secondary to the Veteran's service-
connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2008).

2.  The schedular criteria for TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.341(a), 4.1, 4.15, 4.16(a) (2008).

3.  The disability picture presented by the Veteran's TDIU 
claim warrants referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16(b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the Veteran's claim for sciatic neuritis, the 
Board notes that the claim is being granted for reasons 
explained in greater detail below.  In regard to the 
Veteran's TDIU claim, the Board is referring the claim for 
extraschedular consideration.  Thus, it is clear that there 
is no additional notification or development needed to 
substantiate the claims.  To the extent that there has been 
any deficiency of notice with respect to the elements of 
effective date and degree of disability, the Board notes that 
the agency of original jurisdiction (AOJ) will remedy any 
notice defect when effectuating the award of benefits.  The 
other claims are being remanded for reasons explained below.  
Thus, in consideration of the foregoing, the Board will 
proceed with appellate review.  

Sciatic Neuritis

By way of background and as previously explained by the Board 
in its March 2006 decision, the Veteran was granted his 
requested 60 percent rating for his lumbar spine disorder 
after the case had been remanded in September 2003; however, 
the notice of disagreements pertaining to the additional 
issues of entitlement to a separate rating for sciatic nerve 
pain/peripheral nerve pain to include the bilateral factor, 
entitlement to an extraschedular rating, and entitlement to 
service connection for sciatic neuritis remained pending and 
still required the issuance of a statement of the case.  
While the case was in remand status, the record shows that a 
statement of the case was mailed to the Veteran in September 
2006 and the Veteran subsequently perfected his appeal in 
October 2006.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310 
(2008).  Establishing service connection on a secondary basis 
requires evidence (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310 (2008); see also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

In the present case, the medical evidence shows that the 
Veteran is currently diagnosed with sciatic neuritis.  
Furthermore, the Veteran's sciatic neuritis is shown to be 
secondary to his service-connected lumbosacral spine 
disability.  As such, entitlement to service connection for 
sciatic neuritis on a secondary basis is warranted.

In making this determination, the Board recognizes that the 
Veteran's claim has been denied, in part, on the basis that 
the Veteran's left lower extremity sciatica was already 
contemplated in the 60 percent disability evaluation assigned 
for the Veteran's lumbosacral spine disability under 
Diagnostic Code 5293 for intervertebral disc syndrome under 
the prior schedule for rating spine disabilities.  However, 
while it is true that the criteria for said diagnostic code 
do contemplate symptomatology compatible with sciatic 
neuropathy, the issue of entitlement to service connection of 
sciatic neuritis does not turn on whether the Veteran has a 
disability that may be rated separately from his service-
connected lumbosacral spine disability.  Rather, as noted 
above, the law provides that secondary service connection may 
be established for a disability that is found to be caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2008).  Evaluation of that disability is a separate 
issue that is to be determined once service connection has 
been established.  In this case, sciatic neuritis is shown to 
be a disability that is separate and distinct from the 
Veteran's lumbosacral spine disability and, further, is 
secondary to the Veteran's service-connected lumbosacral 
spine disability, as explained above.  Additionally, the 
record reflects that, while sciatic nerve symptomatology has 
been contemplated in the Veteran's currently assigned 
disability rating for his lumbosacral spine, service 
connection has not specifically been established for sciatic 
neuritis.  Consequently, the Board finds that service 
connection for sciatic neuritis is, indeed, warranted.

The Board also recognizes that the Veteran has also asserted 
that he is entitled to a separate rating for sciatic nerve 
pain and peripheral nerve pain as secondary to his 
lumbosacral spine disability.  However, pain alone, without 
being attributed to a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Nonetheless, as service connection is 
being granted for the disability of sciatic neuritis and the 
related pain has been attributed by medical professionals to 
said disability, the Board notes that the symptoms of sciatic 
and peripheral nerve pain are already contemplated in the now 
service-connected diagnosis of sciatic neuritis.  

To the extent that the Veteran has requested to be given a 
disability rating for his sciatic neuritis separate from the 
orthopedic manifestations of his lumbosacral spine 
disability, the Board notes that the Veteran would have to 
pursue an increased rating claim under the amended schedule 
for rating spine disabilities, which requires separate 
evaluations for associated neurologic abnormalities under 
Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine, in order to receive a separate rating 
for neuritis.  This issue is not before the Board and is not 
within the scope of this appeal.    

In any event, for reasons explained above, the Board notes 
that the award of service connection for sciatic neuritis is 
granted.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2008).

TDIU - Schedular

The Board notes that the Veteran is service-connected for 
herniated lumbar disc L5-S1, with compression to S1 nerve 
root, left lower extremity with degenerative changes at L3-4, 
L4-5, rated as 60 percent disabling; and pseudofolliculitis 
barbae rated as noncompensable.  The combined rating is 60 
percent.  38 C.F.R. § 4.16(a).  Thus, his service-connected 
disabilities do not meet the criteria for a TDIU, which 
requires that a veteran with two or more service-connected 
disabilities have one disability rated at 40 percent or 
higher and a combined rating of 70 percent or higher.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. 
§ 4.16(a) are not met.  Thus, the preponderance of the 
evidence is against the Veteran's claim for a TDIU on a 
schedular basis.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TDIU - Extraschedular 

Notwithstanding the above, it is the policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2007).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b) (2007).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that 
remand rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
claim must then be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.

In the present case, the record shows that the Veteran has a 
college education and a graduate-level accounting degree and 
has not worked since approximately September 2002.  The 
Veteran contends that he is unable to work due to the 
severity of his spinal disease and has requested 
extraschedular consideration for a TDIU.  

The Board notes that the Veteran is currently in receipt of 
the maximum disability evaluation of 60 percent for 
intervertebral disc syndrome available under the prior 
schedule for rating spine disabilities for his service-
connected lumbosacral spine disability.  Also, notably, a 
November 2003 decision of the Social Security Administration 
(SSA) shows that the Veteran was awarded disability 
compensation as a result of hypertension, degenerative spine 
disease, and chronic headaches with left ear pain based on 
medical evidence showing disability that interfered with the 
Veteran's ability to work.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992) (noting that SSA records are not 
controlling for VA determinations but may be "pertinent" to 
VA claims); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  

While it does not appear that the Veteran has been afforded a 
medical examination with respect to his TDIU claim, it is 
further noted that the Veteran's treating physician, Dr. 
A.R., wrote in a March 2007 statement that the Veteran's 
degenerative spine disease, chronic migraine headaches, 
severe left ear pain, severe hypertension, sinus bradycardia, 
left ventricular hypertrophy (LVH), angina, and heart murmur 
incapacitated him and restricted him from working and his 
medical conditions were "severe and chronic." The private 
physician also explained that the Veteran's pronounced spinal 
disc diseases restricted his ability to sit for over thirty 
minutes at a time without causing severe pain and muscle 
spasms and thus affecting his ability to work.  

The Board observes that multiple non-service-connected 
disabilities in addition to the Veteran's service-connected 
spine disability were noted to contribute to the Veteran's 
unemployability by the private physician.  38 C.F.R. §§ 
3.341(a), 4.19 (2008); Hersey v. Derwinski, 2 Vet. App. 91, 
94-95 (1992) (holding that nonservice-connected disabilities 
may not be considered in determining eligibility for a total 
disability rating.)  However, in light of the fact that the 
Veteran is in receipt of the maximum disability rating 
allowable for intervertebral disc syndrome that contemplates 
pronounced intervertebral disc syndrome, the Veteran's 
educational background, skills, and work history, and the 
fact that the private physician specifically stated that the 
Veteran's spinal disease restricted his ability to sit over 
thirty minutes at a time, the Board finds the Veteran's claim 
for a TDIU presents such an exceptional or unusual disability 
picture so as to warrant extraschedular consideration.  


ORDER

Entitlement to service connection for sciatic neuritis is 
granted.  

Entitlement to a TDIU on a schedular basis is denied for the 
entire appeal period.  

The Veteran's TDIU claim warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating, and the appeal is granted to this 
extent.


REMAND

Although the Board sincerely regrets the additional delay, a 
review of the record shows that this case must again be 
remanded in order to ensure due process.

In regard to the Veteran's claimed cervical spine disability, 
the Board notes that the Veteran has asserted that his 
cervical spine disorder is related to his period of active 
service or, in the alternative, is secondary to his service-
connected lumbosacral spine disability.  However, no medical 
opinion addressing the question of whether the Veteran's 
cervical spine disability is secondary to his lumbosacral 
spine disability has been obtained.  Thus, a remand for such 
opinion is warranted.  38 C.F.R. § 3.159(c)(4).  Also, as the 
Veteran's claim is being remanded for such opinion and the 
October 2006 VA medical examiner did not specifically address 
the presence of dorsal scoliosis, the Board finds that a 
supplemental opinion with respect to that claim should also 
be obtained on remand.     

Additionally, the Veteran has claimed entitlement to service 
connection for migraines and hypertension as secondary to his 
cervical spine disorder.   However, as those claims are 
inextricably intertwined with the cervical spine claim being 
remanded and the outcome of the claim may have a bearing upon 
the claims, the claims must also be remanded.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Furthermore, it does not appear that the Veteran was provided 
with adequate VCAA notice with respect to his left-sided 
paralysis claim.  While it is note that the Veteran was sent 
a VCAA notice letter in April 2006, it did not include the 
issue of left-sided paralysis.  Thusl, the Veteran should 
also be provided with proper VCAA notice on remand with 
respect to the claim.    

Moreover, for reasons explained above, the Board finds that 
the Veteran's TDIU claim should be referred for 
extraschedular rating consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the Veteran with an 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claim for left-sided paralysis, including 
which portion of the information and 
evidence is to be provided by the Veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  
The notice should address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The claims folder should be returned 
to the VA medical examiner who conducted 
the October 2006 VA spine examination for 
a supplemental medical opinion (or, 
otherwise, to another appropriate 
physician if the October 2006 VA medical 
examiner is not available).  

Based on review of the claims folder, the 
examiner is asked to provide an opinion on 
whether is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's cervical spine disorder has been 
aggravated by his service-connected 
lumbosacral spine disability.  The 
examiner is also asked specifically to 
comment on the April 1976 complaint of 
tingling in the shoulders and subsequent 
VA examinations referenced by the Veteran 
in his February 2008 written statement in 
discussing his prior conclusion that the 
Veteran's disability was not aggravated by 
heavy lifting in service.  In this regard, 
the examiner must comment on whether these 
represented an increase in the disability 
during service and, if so, whether or not 
such increase was due to the natural 
progress of the condition. If the examiner 
is unable to provide conclusions based 
only upon review of the record, the 
Veteran should be afforded another spine 
examination.   

The examiner is further asked to comment 
on whether the Veteran demonstrates dorsal 
scoliosis.  If the examiner is unable to 
determine whether the Veteran demonstrates 
dorsal scoliosis upon review of the 
record, the Veteran should be afforded 
another spine examination.  If the 
examiner determines that dorsal scoliosis 
is present or has been present at any time 
during the course of this appeal, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's scoliosis was caused or 
aggravated by his service-connected 
lumbosacral spine disability or is 
otherwise related to his period of active 
military service.  If the examiner 
determines that it is not at least as 
likely as not that dorsal scoliosis is 
related to active service or his service-
connected lumbar spine disability, the 
examiner should provide an opinion as to 
whether dorsal scoliosis is related to the 
Veteran's cervical spine disorder.  

The examiner should provide a thorough 
rationale for all conclusions reached and 
indicate that the claims folder was 
reviewed.  

3.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating for 
the veteran's TDIU claim, pursuant to the 
provisions of 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service.

4.  After any additional development 
deemed warranted is accomplished to 
include consideration of whether another 
medical examination and/or medical opinion 
is warranted for the Veteran's claims for 
migraines and hypertension, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) if any benefit sought on appeal 
remains denied.  The SSOC must contain 
notice of all relevant actions taken on 
the case, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


